 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00171-KJM-DB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $44,141.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Alexander Akeem Williams (“Williams”), by and through their respective counsel, as follows:

19          1.     On or about July 26, 2019, claimant Williams filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $44,141.00 in U.S. Currency (hereafter “defendant currency”), which was seized on May 21, 2019.

22          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the

26 administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
                                                                           Stipulation to Extend Time to File Complaint
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was October 24, 2019.

 4          4.      By Stipulation and Order filed October 17, 2019, the parties stipulated to extend to

 5 January 22, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 9 extend to April 21, 2020, the time in which the United States is required to file a civil complaint for

10 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

11 currency is subject to forfeiture.

12          6.      Accordingly, the parties agree that the deadline by which the United States shall be

13 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

14 alleging that the defendant currency is subject to forfeiture shall be extended to April 21, 2020.

15    Dated:     1/22/2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
16

17                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
18                                                           Assistant U.S. Attorney
19

20    Dated:     1/22/2020                                   /s/ Mark J. Reichel
                                                             MARK J. REICHEL
21                                                           Attorney for Alexander Akeem
                                                             Williams
22                                                           (As authorized via phone)
23

24          IT IS SO ORDERED.

25 Dated: January 27, 2020

26

27

28
                                                         2
                                                                             Stipulation to Extend Time to File Complaint
